        Case 3:16-cv-04324-LB Document 103 Filed 11/28/18 Page 1 of 5



 1 Blake P. Loebs (SBN: 145790)
   bloebs@meyersnave.com
 2 David Mehretu (SBN: 269398)
   dmehretu@meyersnave.com
 3
   Robert S. Moutrie (SBN: 295250)
 4 rmoutrie@meyersnave.com
   MEYERS, NAVE, RIBACK, SILVER & WILSON
         th
 5 555 12 Street, Suite 1500
   Oakland, California 94607
 6 Telephone: (510) 808-2000
   Facsimile: (510) 444-1108
 7

 8 Attorneys for Defendants
   CITY OF OAKLAND; ALLAHNO HUGHES;
 9 JONATHAN CAIRO; JOSHUA BARNARD;
   SEAN WHENT
10
   Noel Edlin (SBN: 107796)
11 nedlin@behblaw.com
   Andre R. Hill (SBN: 143007)
12 ahill@behblaw.com
   Bassi, Edlin, Huie & Blum LLP
13 500 Washington Street, Suite 700
   San Francisco, CA 94111
14 Telephone: (415) 397-9006
   Facsimile: (415) 397-1339
15
   Attorneys for Defendant
16 JOSEPH TURNER

17                      UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
18 T.D.P., a minor through her mother and Next   Case No. 3:16-CV-04132-LB
19 Friend, Andrea Dupree, individually and as    [Related to Case No. 3:16-CV-04324-LB]
   successor in interest for Richard Hester
20 Perkins, Jr. Deceased,                        STIPULATION AND [PROPOSED]
                                                 ORDER TO SUPPLEMENT THE
21                Plaintiff,                     EVIDENCE IN SUPPORT OF
                                                 DEFENDANTS’ MOTION FOR
           v.                                    SUMMARY JUDGMENT
22

23 CITY OF OAKLAND, a public entity, CITY
   OF OAKLAND POLICE CHIEF SEAN                  Date:    December 14, 2018
24 WHENT in his individual and official          Time:    9:30 a.m.
   capacities, SERGEANT JOSEPH TURNER,           Crtrm:   B, 15th Floor
25 OFFICERS JONATHAN CAIRO, JOSHUA               Judge:   Hon. Laurel D. Beeler
   BARNARD, ALLAHNO HUGHES, and
26 DOES 1-10, Jointly and Severally,

27
                  Defendants.                    Trial Date:      None
28
                                                          3:16-CV-04132-LB/3:16-CV-04324-LB
          STIPULATION AND PROPOSED ORDER TO SUPPLEMENT THE EVIDENCE IN SUPPORT OF
                        DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
      Case 3:16-cv-04324-LB Document 103 Filed 11/28/18 Page 2 of 5



 1 RICHARD PERKINS, III, son of RICHARD       Case No. 3:16-CV-04324-LB
   PERKINS, JR., deceased, and ADA            [Related to Case No. 3:16-CV-04132-LB]
 2 PERKINS-HENDERSON,

 3             Plaintiffs,
 4       v.
 5 CITY OF OAKLAND, a public entity,
   SERGEANT JOSEPH TURNER, OFFICERS
 6 JONATHAN CAIRO, JOSHUA BARNARD,
   ALLAHNO HUGHES, and DOES 1-10,
 7 Jointly and Severally,

 8             Defendants.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3:16-CV-04132-LB/3:16-CV-04324-LB
        STIPULATION AND PROPOSED ORDER TO SUPPLEMENT THE EVIDENCE IN SUPPORT OF
                      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 3:16-cv-04324-LB Document 103 Filed 11/28/18 Page 3 of 5



 1                                             STIPULATION
 2          The Parties in the above-entitled actions, by and through their respective counsel of record,

 3 hereby stipulate and agree as follows:

 4          1.      Defendants’ Motion for Summary Judgment (Dkt. 75 (Perkins) & 94 (T.D.P) is

 5 currently pending before the Court, with the hearing for the motion currently set for December 14,

 6 2018. (Dkt. 101 (Perkins) & 139 (TDP)).

 7          2.      In support of their Motion for Summary Judgment, Defendants submitted, as

 8 Exhibit C to the accompanying Declaration of Defendant Officer Hughes, two photographs of the

 9 .177 caliber pellet gun in Mr. Perkins’ possession at the time of the shooting. (See Dkt. 75, p.3

10 and note 6, Dkt. 75-27 (Ex. C.) (Perkins), and Dkt. 94, p.3 and note 6; Dkt. 94-27 (Ex. C.)

11 (T.D.P.)).

12          3.      In their opposition briefs, Plaintiffs referred to this gun as a “toy,” “fake,” and “not

13 real.” (See, e.g., Dkt. 91 (Perkins) 1:8, 13:1, 4:1, 17:4; and Dkt. 110 (T.D.P.) 7:13, 11:5, 12:16,

14 13:18 and 19:18, 2:7 2:13, 3:21, 11:23.)

15          4.      The Parties agree that Defendants may supplement the evidentiary record before

16 the Court on Defendants’ Motion for Summary Judgment with the actual pellet gun pictured in

17 Exhibit C to the Hughes Declaration as a piece of real/physical evidence.

18          5.      Defendants have represented that the pellet gun pictured in Exhibit C to the Hughes

19 Declaration (Dkt. 94-27 (Ex. C)) remains within the custody of the Oakland Police Department

20 and will not be in the custody of counsel for Defendants at any point. If the Court allows the

21 record to be supplemented with the pellet gun as requested in this stipulation, Defendants shall

22 arrange for the unloaded and inoperable pellet gun to be brought to the Court by an officer with

23 the Oakland Police Department who will maintain custody of the pellet gun until it has been filed

24 with the Court.

25          6.      Accordingly, pursuant to Local Rule 7-3(d), the Parties hereby stipulate that

26 Defendants shall be allowed to supplement the factual record on Defendants’ Motion for Summary

27 Judgment with the actual pellet gun pictured in Exhibit C to the Hughes Declaration (Dkt. 94-27

28 (Ex. C)), as a piece of real/physical evidence, and shall be entitled to have the pellet gun available
                                                     1                 3:16-CV-04132-LB/3:16-CV-04324-LB
           STIPULATION AND PROPOSED ORDER TO SUPPLEMENT THE EVIDENCE IN SUPPORT OF
                         DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 3:16-cv-04324-LB Document 103 Filed 11/28/18 Page 4 of 5



 1 at the hearing on Defendants’ Motion for Summary Judgment.

 2
     DATED: November 28, 2018                   Respectfully submitted,
 3
                                                MEYERS, NAVE, RIBACK, SILVER & WILSON
 4

 5
                                                By:          /S/ David Mehretu
 6                                                    David Mehretu
                                                      Attorneys for Defendants CITY OF OAKLAND;
 7                                                    ALLAHNO HUGHES; JONATHAN CAIRO;
                                                      JOSHUA BARNARD; SEAN WHENT
 8

 9
     DATED: November 28, 2018                   BASSI, EDLIN, HUIE & BLUM LLP
10

11                                              By:          /S/ Andre R. Hill
                                                      Andre R. Hill
12
                                                      Attorneys for Defendant JOSEPH TURNER
13

14 DATED: November 28, 2018                     HADDAD & SHERWIN LLP

15
                                                By:          /S/ Maya Sorensen
16
                                                      Maya Sorensen
17                                                    Attorneys for Plaintiff
                                                      T.D.P.
18

19 DATED: November 28, 2018                     SIEGEL, YEE & BRUNNER
20

21                                              By:          /S/ EmilyRose Johns
                                                      EmilyRose Johns
22                                                    Attorneys for Plaintiffs
                                                      RICHARD PERKINS, III and ADA PERKINS-
23
                                                      HENDERSON
24

25                   Attestation of Concurrence In The Filing (Local Rule 5-1(i)(3))

26          The filer, David Mehretu, attests that all other signatories listed on whose behalf this filing

27 is submitted concur in the filing’s content and have authorized the filing.

28
                                              2           3:16-CV-04132-LB/3:16-CV-04324-LB
           STIPULATION AND PROPOSED ORDER TO SUPPLEMENT THE EVIDENCE IN SUPPORT OF
                         DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
         Case 3:16-cv-04324-LB Document 103 Filed 11/28/18 Page 5 of 5



 1                                            [PROPOSED] ORDER
 2             IT IS HEREBY ORDERED that, pursuant to the stipulation of the Parties, which is recited
 3 above, and good cause in support thereof:

 4             1.     Pursuant to Local Rules 7-3(d), Defendants shall be allowed to supplement the

 5 factual record on Defendants’ Motion for Summary Judgment with the actual gun in Mr. Perkins’s

 6 possession at the time of the shooting, pictured in Exhibit C to the Hughes Declaration (Dkt. 94-27

 7 (Ex. C)).

 8             2.     Defendants shall file the gun as evidence with the Court at the hearing on

 9 Defendants’ Motion for Summary Judgment, and the gun shall remain in the custody of the Clerk

10 pursuant to Local Rule 79-3.

11             3.     Pursuant to Local Rule 77-6(b), prior to the hearing, Defendants shall arrange to
12 furnish the gun to the United States Marshall to inspect it to ensure that it is inoperable.

13

14             IT IS SO ORDERED.
15 Dated:                            , 2018
16

17
                                                    Hon. Laurel D. Beeler
18                                                  DISTRICT COURT MAGISTRATE JUDGE
19
     3082365
20

21

22

23

24

25

26

27

28
                                              3           3:16-CV-04132-LB/3:16-CV-04324-LB
           STIPULATION AND PROPOSED ORDER TO SUPPLEMENT THE EVIDENCE IN SUPPORT OF
                         DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
